Citation Nr: 0813136	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a gunshot wound to 
the right upper arm,  currently assigned a 20 percent 
disability evaluation for muscle group III involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued the veteran's 
currently assigned 20 percent rating.  In December 2006, the 
Board denied the veteran's claim for an increased evaluation.  
The veteran filed a timely appeal of that decision at the 
Court of Appeals for Veterans Claims.  By Order dated in 
December 2007, the Court vacated, in part, the December 2006 
Board decision and adopted the parties' Joint Motion for 
Partial Remand, which directed the Board to discuss 
additional applicable rating criteria.  That discussion is 
included herein.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock in January 
2006 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

As the Board pointed out in its December 2006 decision, the 
veteran raised a claim for service connection for myofascial 
pain syndrome in a May 2005 statement, as well as a claim for 
service connection for a digestive disorder during his 
January 2006 hearing.  It is unclear if a temporary file has 
been created to process those claims.  Accordingly, the 
matters are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The impairment to muscle group III is moderate, as it is 
characterized by a through and through wound from a single 
bullet, with treatment in service over a short period of time 
with full recovery at that time.  Current symptoms show loss 
of power and fatigue in the group III muscles.  

2.  The impairment to muscle group V is slight, as it is 
characterized by a simple wound with minimal scar, without 
current functional impairment of the arm or any cardinal 
signs or symptoms of muscle disability. 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a gunshot wound to muscle group III of the right upper 
arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5303 
(2007).

2.  The criteria for a noncompensable evaluation (0 percent) 
for a gunshot wound to muscle group V of the right upper arm 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, this predecisional notice included the 
allocation of the burden of proof, describing information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  To that end, the AOJ 
explained that the veteran must show that his disability had 
increased in severity.  It described the types of evidence 
that VA would consider in making this determination, such as 
medical records from the military, from VA hospitals, or from 
the Social Security Administration.  Additionally, the AOJ 
described other relevant evidence, such as medical records 
from state or local governments, private doctors and 
hospitals, or current or former employers.  The veteran was 
notified further that lay statements regarding his symptoms 
were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The veteran's testimony before the undersigned 
in January 2006 indicates actual knowledge of the need to 
present evidence on such effects.  Particularly, he testified 
as to the symptoms his disability causes when he is sitting 
at his desk doing paperwork.  He further testified to the 
effect it has on his ability to do small jobs around the 
house.  He submitted lay statements from people who had 
witnessed the effect of his disability on his daily life.  
Thus, while the notice did not explicitly ask for the effect 
that the worsening has on his employment and daily life, the 
veteran provided that information during the course of the 
appeal.

The letter did not provide notice that evaluations are based 
on the ratings schedule and assigned a rating between 0 and 
100 percent, depending on the relevant symptomatology; 
however, such was provided in the September 2005 statement of 
the case and the December 2006 Board decision.  Regardless, 
as the veteran was represented by legal counsel at the Court, 
which took part in the Joint Motion which specifically 
references rating criteria, it is appropriate to presume 
knowledge on his behalf of the system of rating disabilities.  

The letter was also deficient in providing the veteran with 
at least general notice of the rating criteria by which his 
disability is rated.  However, the criteria on which the 
veteran's disability is rated is such that an increased 
rating could be achieved by showing a noticeable worsening.  
They speak to slight, moderate, moderately severe, and severe 
levels of disability.  Thus, as specific measurements are not 
at issue, specific notice of the diagnostic criteria is not 
necessary.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In all, the duty to notify has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 



Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected gunshot wound of the right upper arm.  
During his January 2006 hearing before the undersigned, he 
testified that his disability is more than moderately 
disabling, in that he is unable to lift his arm past the 
shoulder level, and that with continued use, pain radiates 
down the arm.  Regarding the injury sustained in service, the 
veteran testified that that a shell fragment lodged in his 
arm and some (or one) went through the other side of his arm.  
He related that he treats his muscle pain with over-the-
counter medication and a TENS unit.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for a gunshot wound of the 
right upper arm with damage to muscle group III by rating 
decision in October 1953 and was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, DC 5303.   That rating has 
remained in effect since that time.  The veteran raised his 
claim for a higher evaluation in correspondence received in 
January 2004.

DC 5303 applies to residuals of injury to muscle group III, 
namely the intrinsic muscles of the shoulder girdle.  These 
muscles are: (1) pectoralis major I (clavicular) and (2) 
deltoid.  The function of these muscles is elevation and 
abduction of arm to level of shoulder, and to act with the 
extrinsic muscles of the shoulder girdle in forward and 
backward swing of the arm.  38 C.F.R. § 4.73, DC 5303 (2007).

The criteria specify separate ratings for dominant and 
nondominant extremities.  Such a finding will be determined 
by the evidence of record, or by testing on VA examination.  
38 C.F.R. § 4.69 (2007).  As demonstrated by the medical 
evidence of record, the veteran is right-handed and as such, 
the dominant shoulder disability ratings are applicable.  
Thus, under DC 5303, slight impairment is rated 
noncompensably.  A 20 percent evaluation is assigned for a 
moderate injury of the intrinsic muscles of the shoulder 
girdle.  A 30 percent disability evaluation is warranted for 
a moderately severe muscle injury.  A 40 percent disability 
evaluation is contemplated when such impairment is severe.


The levels of impairment indicated in the diagnostic criteria 
are terms of art defined by regulation, and particularly 
found in 38 C.F.R. § 4.56(d) (2007).  Specifically, a 
"slight" disability of muscles involves a simple wound of 
the muscle without debridement or infection.  The resulting 
scar is minimal with no evidence of fascial defect, atrophy, 
or impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.

The type of injury associated with a "moderate" muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. 
§ 4.56(d)(2).

A "moderately severe" disability of the muscles is a 
through and through or deep-penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  The history should include 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound.  Additionally, consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d)(4).

The veteran's service medical records show that he sustained 
a gunshot wound to the right upper arm from enemy mortar fire 
in October 1952.  A physical examination revealed a wound on 
the anterior middle third of this right upper arm measuring 
six centimeters by three centimeters anteriorly and four 
centimeters by two centimeters posteriorly.  X-rays did not 
show any fractures, and there was no artery or nerve damage.  
The wounds were debrided and sutured, and it was noted that 
they healed satisfactorily with good return of function and 
full range of motion.  He was prescribed antibiotics, and he 
returned to duty.  The veteran was later afforded a 
separation examination in August 1953, which did not find any 
clinical abnormalities of the upper extremities.

There is no medical evidence showing that the veteran 
required prolonged hospitalization during service or at any 
time thereafter, and his service medical records do not 
document prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  Nor does the evidence demonstrate 
that he had consistent complaints of cardinal signs and 
symptoms of muscle disability during or shortly after 
service, as the medical evidence does not show him to have 
had loss of power, more than slight weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  

Regarding his current symptoms, while the veteran's right arm 
disability has affected him, the evidence does not show that 
he has been unable to keep up with work requirements over the 
years.  Indeed, the April 2004 VA examiner opined that the 
veteran's injury had remained stable with some possible 
increase in weakness due to age.  He also stated that the 
veteran had only moderate functional loss of the use of the 
right shoulder joint due to pain.  In short, there are no 
objective findings of record that would establish that the 
degree of disability resulting from the veteran's muscle 
group III impairment more nearly approximates the level of 
moderately severe.  Therefore, a rating in excess of 20 
percent for the veteran's right upper extremity disability is 
not warranted under the criteria of DC 5303.

Referable to 38 C.F.R. §§ 4.40 and 4.45, it is noted that 
these provisions are not applicable because DC 5303 does not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996) (holding that DC 5257 is not predicated on loss of 
range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to a disability rated under that criteria); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Regardless, symptoms such as weakness, loss 
of power, fatigue, and pain are specifically contemplated by 
Diagnostic Code 5303.  See 38 C.F.R. § 4.56(c) (2007).

The medical evidence does, however, raise the question of a 
potential rating under DC 5305, which rates disabilities of 
muscle group V.  This group contemplates the flexor muscles 
of the elbow, including the biceps, brachialis, and 
brachioradialis.  The function of these muscle groups is 
listed as elbow supination (long head of biceps as stabilizer 
of the shoulder joint), and flexion of the elbow.  38 C.F.R. 
§ 4.73, DC 5305 (2007). At the veteran's April 2004 VA 
examination, the physician noted a "notch in the superior 
and lateral aspect of the biceps muscle or the most distal 
portion of the deltoid muscle."  Thus, there is muscle group 
V involvement; DC 5305 is applicable.

Those criteria provide for the assignment of a noncompensable 
(0 percent) evaluation for impairment that is "slight;" a 
10 percent rating with respect to "moderate" impairment; a 
30 percent rating for "moderately severe" impairment; and a 
maximum 40 percent rating for "severe" impairment.  The 
aforementioned characterizations of the level of impairment 
found in 38 C.F.R. § 4.56 continue to apply.

In this case, the notch in the veteran's bicep was described 
as a "slight groove in the muscle that would barely admit 
the edge of [one's] finger."  See April 2004 VA examination.  
The veteran's muscle strength in terms of flexion and 
supination of the elbow was noted to be "quite good."  The 
physician added that it did not seem that the muscle was at 
all impaired by the "slight muscle defect" on the bicep.  A 
prior, June 2003, x-ray revealed no retained metallic 
fragments.

Based on this evidence, at most, the bicep involvement must 
be considered as slight impairment of muscle group V under 
the applicable criteria, warranting a noncompensable rating.  
In particular, the evidence shows this to be a simple wound 
of the muscle without debridement or infection.  The scar is 
minimal (a slight groove) with no evidence of fascial defect, 
atrophy, or impaired tonus.  There is no impairment of 
function in the muscle tissue, nor metallic fragments 
retained.  Similarly, the examination shows no loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement of 
muscle group V.  Therefore, a separate noncompensable rating 
under DC 5305 is appropriate, and no higher.   As the 
veteran's disability has remained relatively stable 
throughout the course of the appeal, staged ratings are 
inappropriate. 











	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 20 percent for a gunshot wound to 
muscle group III of the right upper arm is denied.

A noncompensable evaluation (0 percent) for a gunshot wound 
to muscle group V of the right upper arm is granted, subject 
to regulations applicable to the payment of monetary 
benefits.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


